     Case 2:17-cv-02609-MCE-KJN Document 41 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                         No. 2:17-cv-2609 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    LUKENBILL, et al.,
15                       Defendants.
16

17          Plaintiff is a former jail inmate, now state prisoner, proceeding pro se. On October 30,

18   2020, the undersigned ordered plaintiff to show cause why defendant Lukenbill should not be

19   dismissed based on plaintiff’s failure to timely serve process. (ECF No. 39.) On November 12,

20   2020, plaintiff filed a request that the U.S. Marshal serve process on Deputy Greg Lukenbill at the

21   Placer County Sheriff’s Office in Auburn, California. (ECF No. 40.) However, service of

22   process on Deputy Greg Lukenbill has already been attempted and returned unexecuted. (ECF

23   No. 26 (“No one named Greg Lukenbill at this agency.”).) Thus, plaintiff’s motion is denied.

24          Plaintiff asks the court to provide plaintiff with a court or private investigator. First, the

25   court does not employ a “court investigator.” As explained in the court’s order to show cause, the

26   court cannot investigate for litigants. (ECF No. 39 at 3; see also ECF Nos. 30 at 2, 35.) Second,

27   the expenditure of public funds on behalf of an indigent litigant is proper only when authorized

28   by Congress. Tedder v. Odel, 890 F.2d 210 (9th Cir. 1989). The in forma pauperis statute does
                                                        1
     Case 2:17-cv-02609-MCE-KJN Document 41 Filed 11/23/20 Page 2 of 2


 1   not authorize the expenditure of public funds for investigators. See 28 U.S.C. § 1915. Finally,

 2   plaintiff states that he recently asked his sister to help verify Deputy Lukenbill’s first name, but

 3   concedes he does not know if she will help. (ECF No. 40.) Plaintiff’s statement is speculative at

 4   best, and fails to address what efforts he has taken since June 14, 2018, to identify Deputy

 5   Lukenbill. In an abundance of caution, plaintiff is granted an additional thirty days in which to

 6   respond to the October 30, 2020 order to show cause. Failure to respond will result in a

 7   recommendation that this action be dismissed, as set forth in the October 30, 2020 order.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s request (ECF No. 40), construed as a motion, is denied; and

10            2. Plaintiff is granted an additional thirty days from the date of this order in which to

11   comply with the October 30, 2020 order to show cause.

12   Dated: November 23, 2020

13

14
     /hume2609.den
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
